UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-52994 THE OLB GROUP, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 13-4188568 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 1120 Avenue of the Americas, 4th flr New York, NY 10036 (Address of principal executive offices) (212) 278-0900 (Registrant's telephone number) (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of November 7, 2012 the Company had outstanding 7,155,548 shares of its common stock, par value $0.0001. THE OLB GROUP, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2012 INDEX PART I Financial Information 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II Other Information 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The OLB Group, Inc. FINANCIAL STATEMENTS September30, 2012and December 31, 2011 3 CONTENTS Balance Sheets 5 Statements of Operations 6 Statement of Stockholders’ Equity (Deficit) 7 Statements of Cash Flows 8 Notes to the Financial Statements 9 4 The OLB Group, Inc. Balance Sheets September30, December31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets OTHER ASSETS Property and equipment, net - - Intangible assets, net Internet domain TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Accounts payable and accrued expenses $ $ Convertible note payable (related party), net of discount - Accrued officer compensation Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.01 par value, 50,000,000 shares authorized, no shares outstanding - - Common stock, $0.0001 par value; 200,000,000 shares authorized, 7,155,548 and 7,155,548 shares issued and outstanding, respectively Common stock receivable - ) Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 5 The OLB Group, Inc. Statements of Operations (Unaudited) For the Nine Months Ended September30, For the Three Months Ended September30, Net revenues $ Cost of sales Gross profit OPERATING EXPENSES Officer’s compensation Amortization expense General & administrative expenses Total operating expenses Loss from operations ) OTHER INCOME (EXPENSE) Gain (loss) on derivative liability - ) - Gain on settlement of debt - - - Interest expense ) Total other income (expense) NET LOSS $ ) $ ) $ ) $ ) BASIC LOSS PER SHARE $ ) $ ) $ ) $ ) BASIC WEIGHTED AVERAGE SHARES The accompanying notes are an integral part of these financial statements. 6 The OLB Group, Inc. Statement of Stockholders’ Equity (Deficit) CommonStock Additional PaidIn Common Stock Accumulated Shares Amount Capital Receivable Deficit Total Balance atDecember 31, 2010 $ $ $ - $ ) $ Issuance of common stock to convert notes payable 40 - - 60,358 Common stock for cash 33 ) - - Discount on Convertible Note - 16,667 Loss on derivative liability - 66,087 Net loss for the year ended December 31, 2011 - (679,491
